DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 12/18/2020.
Claim 29 has been amended. No claims have been newly added or newly canceled.

Claims 1-45 are currently pending.
Claims 1-28 and 39-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/05/2020.
Claims 29-38 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29-34 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (WO 2016/168752-from IDS filed 01/30/2018) in view of Daniel (US 2008/0046095-from IDS filed 12/07/2017).
The claims are drawn to a method of preparing a biologic material comprising: 

decellularizing the sample in a hyper-isotonic solution to form a decellularized extracellular membrane to remove sufficient cellular components to eliminate antigenicity of the biologic material as a xenograft, wherein the membrane is inductive and conductive; and adding to the decellularized membrane block-copolymers, osteogenic agents or osteoinductive agents.
Regarding claims 29-30, Wang teach methods for obtaining a tissue sample that comprises ECM, decellularizing the sample to form a decellularized extracellular membrane (pages 1-2 para 5) while removing sufficient cellular components to reduce or eliminate antigenicity as a xenograft (page 26, para 99).
As stated in the description of the present application, the term 'inductive' refers to a material that induces growth of certain types of cells into the material and the term 'conductive' refers to a material that provides a scaffold that provides mechanical strength at the location of insertion. The extracellular membrane of Wang is decellularized in a manner to retain structural and functional integrity of the membrane, sufficient so that cells can grow on and through the matrix (pages 1-2, para 4, page 15, para 66, Examples). Osteogenic cells (osteogenic agent) are suggested as a suitable cell type for addition (page 10 para 44). Therefore the extracellular membrane is deemed to be both inductive and conductive.
Wang indicates that the placental tissue source used to obtain the extracellular membrane can be equine (page 2 para 5).

Daniel teach methods of preparing tissue grafts from placenta membranes (page 1 para 13). Daniel teach that it is preferable that the placenta is cleaned in a hyperisotonic solution (page 2 para 15).
One of ordinary skill in the art would have been motivated to include a step of cleaning the placenta tissue during decellularization with a hyperisotonic solution in the method of Wang because Daniel suggest that this is preferable when obtaining decellularized tissue grafts from placenta membranes.One of ordinary skill in the art would have had additional motivation and a reasonable expectation of success in making this addition because Wang teach that it is apparent to the skilled artisan that the compositions used during decellularization can be varied and still be within the scope and spirit of their invention (page 14 para 65).

Regarding claim 31, Wang teach wherein the decellularized extracellular membrane can be micronized (homogenized) into powder (pages 1-2, para 4). Additional homogenization to form uniform particle sizes would be beneficial to the activity and use of the powder.
Regarding claim 32, Wang teach wherein the powder can be mixed with saline (reconstituted) to create a gel (page 2 para 4).
Regarding claim 33, Wang teach wherein the decellularized extracellular membrane is lyophilized (freeze dried) (sterilized) and stored in sterile containers (page 17 para 73). While Wang do not specifically state that they add a sterilization process to their method, the fact that they place their decellularized membrane in a sterile container and later use the membrane for culture of cells and implantation suggest that the having the final product be sterile is an important feature thus rending a sterilization step an obvious addition or modification.
Regarding claim 34, Wang teach wherein their decellularized extracellular membrane compositions may include stem cells that are a different species from the subject being treated (page 2 para 6) and wherein the subjects can be equine (page 3 para 9). 
Regarding claim 36, While Wang do not specify the surface area of the membrane sheet, Wang do teach wherein the source of the extracellular membrane can be from an equine placenta (page 2 para 5) and wherein the subject can be equine (page 3 para 9) and wherein the membrane sheet can be used for inflammation prevention such as for peritoneal adhesion application, as well as for applications in healing wounds, regenerating tissues and preventing adhesion and scar formation (page 2 para 4). Since a horse is a large animal the person of ordinary skill in the art would be motivated with a reasonable expectation of success to obtain a decellularized extracellular membrane with a surface area sized to fit the larger size of a horse and its peritoneal cavity and wounds.
Regarding claim 37, Wang teach wherein the decellularized extracellular membrane sheets can be used for stem cell delivery and cell culture (page 2 para 4, 
Regarding claim 38, Wang teach wherein the decellularized extracellular membrane has many uses that are not for ophthalmic use, such as for cell culture and prevention of intra-abdominal adhesions (page 2 para 4, page 23 para 91).
Therefore the combined teachings of Wang et al and Daniel render obvious Applicant’s invention as claimed.



Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (WO 2016/168752-from IDS filed 01/30/2018) in view of Daniel (US 2008/0046095-from IDS filed 12/07/2017) as applied to claims 29-34 and 36-38 above, and further in view of Badylak et al (Seminars in Immunology 2008).
Regarding claim 35, Wang are silent with regard to the expression of alpha-Gal in the extracellular membrane.
Badylak teach that the presence of alpha-Gal (Gal epitope) on the surface of the vascular endothelium is the primary cause of rejection of xenogenic organ transplants (page 110 column 1). Treatment of xenogenic tissue with alpha-galactosidase is proposed to minimize potential adverse immune responses to these graft materials (page 110, column 1).
One of ordinary skill in the art would have been motivated to test for alpha-Gal expression in the tissues and decellularized membranes of Wang and to eliminate it when 
Therefore the combined teachings of Wang et al, Daniel and Badylak et al render obvious Applicant’s invention as claimed.


Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the new rejections above.
Applicant argues that the art of Wang does not render the present claims obvious because it does not teach the use of a hyperisotonic solution to decellularized the tissue or that the decellularized tissue is no long immunogenic or that the decellularized tissue is both inductive and conductive. Applicant argues that paragraph 99 of Wang is at best a hope and a wish that a result can be achieved and paragraph 100 states that “in theory” that it would provide such a result.
This is not found persuasive. The obviousness rejection has been modified with the teaching of Daniel which provides evidence that the use of a hyperisotonic solution . 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632